USCA4 Appeal: 22-1651      Doc: 16         Filed: 12/19/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1651


        LARRY DARNELL HILL, JR.,

                             Plaintiff - Appellant,

                      v.

        ST. JUDE MEDICAL, LLC; MARTHA MUNSON, a/k/a Marta Munson; MONICA
        CRUZ,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:21-cv-00032-BO)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Larry Darnell Hill, Jr., Appellant Pro Se. Frederick W. Rom, WOMBLE BOND
        DICKINSON (US) LLP, Raleigh, North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1651      Doc: 16          Filed: 12/19/2022      Pg: 2 of 2




        PER CURIAM:

               Larry Darnell Hill, Jr., seeks to appeal the district court’s order granting Defendants’

        motion to quash service of process under Fed. R. Civ. P. 12(b)(5). This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). The order Hill seeks to appeal is neither a final order

        nor an appealable interlocutory or collateral order. Accordingly, we deny Hill’s motion

        for assignment of counsel and dismiss the appeal for lack of jurisdiction. * We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                         DISMISSED




               *
                  The district court docketed the notice of appeal as an appeal from its order
        dismissing Hill’s action without prejudice pursuant to Fed. R. Civ. P. 4(m). This docket
        entry was in error because Hill filed his notice of appeal several days before the district
        court entered its judgment. Moreover, although the district court issued its final judgment
        before we considered this appeal, the doctrine of cumulative finality does not cure the
        jurisdictional defect. Houck v. LifeStore Bank, 41 F.4th 266, 271 (4th Cir. 2022)
        (explaining that doctrine applies only where appellant appeals order that could have been
        certified under Fed. R. Civ. P. 54(b)).

                                                      2